Name: Commission Regulation (EEC) No 1687/87 of 16 June 1987 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/20 Official Journal of the European Communities 17. 6. 87 COMMISSION REGULATION (EEC) No 1687/87 of 16 June 1987 altering the export refunds on milk and milk products mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therin, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 17 (5) thereof, Whereas the -export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1575/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1575/87 to the infor HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1575/87 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 17 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 78 , 20. 3 . 1987, p . 1 . 0 OJ No L 145, 5 . 6 . 1987, p . 56 . 17 . 6. 87 Official Journal of the European Communities No L 157/21 ANNEX to the Commission Regulation of 16 June 1987 altering the ' export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1,5 % 0620 00 105,00 2. Exceeding 1,5 % but not exceeding 27 % : \ (aa) Of a fat content, by weight, not exceeding 11 % 0720 00 105,00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 0720 20 128,62 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 137,17 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 149,00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 15036 (bb) Of a fat content, by weight, exceeding 28 % 0820 30 151,95 4. Exceeding 29 % : l (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 154,20 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 167,67 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 17234 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 188,78 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 200,16 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 211,84 b) Other, of a fat weight content : li 1 . Not exceeding 1,5 % 1020 00 105,00 2. Exceeding 1,5 % but not exceeding 27 % : \ I (aa) Of a fat content, by weight, not exceeding 1 1 % 1120 10 105,00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 1120 20 128,62 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 137,17 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 149,00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 1220 20 15036 (bb) Of a fat content, by weight, exceeding 28 % 1220 30 151,95 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 154,20 No L 157/22 Official Journal of the European Communities 17. 6. 87 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 167,67 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 17234 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 188,78 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 200,16 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 211,84 III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2,5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8,9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12  (22) Exceeding 3 % , by weight 1420 22 16,07 I (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50 25,68 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1420 60 32,56 (33) Exceeding 7,4 % 1420 70 40,57 \ 2 . Other, of a non fat lactic dry matter content : || (aa) Of less than 15 % , by weight 1520 10 29,59 (bb) Of 15 % or more, by weight 1520 20 48,10 b) Other, of a fat content, by weight : li 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : I (1 1 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8,9 % 1630 00 16,07 (33) Exceeding 8,9 % , by weight, but not exceeding 11 % 1630 10 29,59 (44) Exceeding 1 1 % , by weight, but not exceeding 21 % 1630 20 36,47 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1630 30 59,40 (66) Exceeding 39 % 1630 40 100,67 (bb) Of 1 5 % or more and of a fat content : \ ( 11 ) Not exceeding 3 % , by weight 1630 50 25,68 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1630 60 32,56 (33) Exceeding 7,4 % , by weight, but not exceeding 8,9 % 1630 70 40,57 (44) Exceeding 8,9 % 1630 80 48,10 2. Exceeding 45 % 1720 00 114,44 17. 6. 87 Official Journal of the European Communities No L 157/23 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kilo ­ grams or less and of a fat content, by weight : (aa) Not exceeding 1,5 % (bb) Exceeding 1,5 % but not exceeding 27 % : (11 ) Of a fat content, by weight, not exceeding 11 % 2220 00 1,0500 0 per kg 2320 10 1,0500 0 per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2320 20 1,2862 (4) per kg (33) Of a fat content, by weight, exceeding 17 /o but not exceeding 25 % 2320 30 1,3717 0 per kg 1,4900 0 per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 (cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 1,5036 0 per kg 1,6767 0 per kg 2420 20(22) Of a fat content, by weight, exceeding 41 % 2. Other, of a fat content, by weight : (aa) Not exceeding 1,5 % (bb) Exceeding 1,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2520 00 1,0500 0 per kg 2620 10 1,0500 0 per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2620 20 1,2862 0 per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2620 30 1,3717 0 (44) Of a fat content, by weight, exceeding 25 % 2620 40 per kg 1,4900 0 per kg No L 157/24 Official Journal of the European Communities 17. 6. 87 CCT heading No Description 04.02 (cont 'd) (cc) Exceeding 27 % : (11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 % ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content by weight not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 %, by weight (22) Exceeding 3 % by weight Code Refund (in ECU/100 kg net weight unless otherwise indicated) 2720 10 1,5036 0 \ per kg 2720 20 1,6767 0 per kg 2810 11 - 0 II per kg 2810 12 0,1607 0 || per kg 281015 29,63 0 2810 20 50,070 2910 70 29,63 0 2910 76 50,07 0 2910 80 0,3189 0 per kg 2910 85 0,5940 0 P « kg 2910 90 1,0067 0 per kg 3010 00 1,1444 0 per kg (bb) Of 15 % or more (2) Of a fat content, by weight, exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more b) Other, of a fat content, by weight : ex 1 . Not , exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15 % or more (bb) Of a fat content, by weight, exceeding 6,9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more (cc) Of a fat content by weight, exceeding 9,5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (ee) Of a fat content, by weight, exceeding 39 % 2. Exceeding 45 % 17. 6. 87 Official Journal of the European Communities No L 157/25 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, or milk products, excluding special compound feedingstuffs f) : I. Containing starch, or glucose or glucose syrup, or maltodex ­ trine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II : a) Containing no starch or containing 10 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of ( ®) : (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23 7,50 (cc) 40 % or more but less than 50 % 5700 33 10,00 (dd) 50 % or more but less than 60 % 5700 42 12,50 (ee) 60 % or more but less than 70 % 5700 52 15,00 (ff) 70 % or more 5700 62 17,50 (4) Containing 75 % or more, by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of (8) : (aa) Less than 30 % 5800 13 (bb) 30 % or more but less than 40 % 5800 23 7,50 (cc) 40 % or more but less than 50 % 5800 32 10,00 (dd) 50 % or more but less than 60 % 5800 42 12,50 (ee) 60 % or more but less than 70 % 5800 52 15,00 (ff) 70 % or more but less than 75 % 5800 62 17,50 (gg) 75 % or more but less than 80 % 5800 72 18,75 (hh) 80 % or more 5800 82 20,00 ex II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , and containing 50 % or more milk products, by weight, and with a milk content in powder or granules (excluding whey), by weight, of (8) : (a) 30 % or more but less than 40 % 5900 01 31,50 (b) 40 % or more but less than 50 % 5900 05 42,00 (c) 50 % or more but less than ,60 % 5900 12 52,50 (d) 60 % or more but less than 70 % 5900 22 63,00 (e) 70 % or more but less than 80 % 5900 32 75,50 (f) 80 % or more but less than 88 % 5900 42 84,00 (g) 88 % or more 5900 52 92,40 No L 157/26 Official Journal of the European Communities 17. 6. 87 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (*) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates, shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. 0 When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added . (*) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose and/or casein and/or caseinates been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State, is less than 140 ECU per 100 kilograms. This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheading 04.04 E 1 ex c) of the Common Customs Tariff. f) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted . 0 When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product. O 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. (10) On the export of such products under Regulation (EEC) No 765/86 :  the amount of the refund shall be that applying on 16 October 1986 in respect of products for which the export licence with advance fixing of the refund was issued before 1 January 1987 ;  no refund is to apply in respect of products for which the export licence was issued on or after 1 January 1987. N.B. / Zones A, B, C and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 2283/81 . The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.